Citation Nr: 0806289	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.

[The claims of service connection for diabetes mellitus and a 
skin disorder, due to exposure to herbicides; and for 
hypertension, as due to diabetes mellitus, will be addressed 
in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Board remanded this 
case in February 2005 and December 2006.

Recently, the United States Court of Appeals for Veterans 
Claims issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006) that reversed a decision of the Board denying 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal, as here, or service on 
a vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.

In the present case, the pending action in the Haas case 
impacts the issues of entitlement to service connection for 
diabetes mellitus and a skin disorder, due to exposure to 
herbicides; and for hypertension, as due to diabetes 
mellitus.  In this regard, the Board notes that type II 
diabetes mellitus is a disorder listed under 38 C.F.R. 
§ 3.309(e).  All of these issues will be addressed in a 
separate and forthcoming decision once a final decision is 
reached in the Haas case.  The present decision will address 
the remaining issue on appeal, as the veteran has not 
asserted that his low back disorder involves a claimed 
herbicide-related etiology.


FINDING OF FACT

The veteran's current low back disorder has not been shown to 
have been first manifest in service or within one year 
thereafter.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2002.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, further 
VCAA letters were also issued in April 2004 and December 
2006, following the Board's remands.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the December 2006 
VCAA letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is cognizant that the veteran has described private 
medical treatment for his claimed low back disorder in the 
1970s, as reflected in his December 2004 Video Conference 
hearing testimony.  A request for information and signed 
release forms regarding such non-VA treatment was made by the 
Appeals Management Center (AMC) in Washington, DC in a 
December 2006 VCAA letter.  To date, however, the veteran has 
not responded to this letter.  In this regard, the Board 
notes that it is well-established that VA's duty to assist a 
claimant is not always a "one-way street."  A claimant 
seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's lack of a response to VA's efforts to 
assist him with the factual development of his claim, no 
further effort will be expended to assist the veteran in this 
regard.  The claim must be evaluated solely on the evidence 
currently of record.  

Also, the Board notes that the veteran's service medical 
records were determined to be unavailable by the National 
Personnel Records Center (NPRC) in September 2002, with no 
other potential sources of records identified.  The veteran 
was notified by letter in the same month of his right to 
submit service medical records or other documentation in 
support of his claim but has not done so, although the claims 
file does include a letter from a fellow soldier in support 
of the veteran's claim.  Given the efforts of the RO, and the 
absence of additional information or documentation from the 
veteran, the Board is fully satisfied that all necessary 
efforts have been made to obtain service medical records in 
this case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (VA has a heightened obligation to explain findings 
and carefully consider the benefit-of-the-doubt rule where 
government records are presumed destroyed).

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the nature and etiology of his claimed low back 
disorder.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

As noted above, the veteran's service medical records are 
unavailable, and the remaining personnel records do not 
contain information regarding a low back injury or other 
symptoms.  The Board is aware that the veteran and his 
daughter provided testimony regarding a low back injury while 
on board a United States Navy ship during his December 2004 
Video Conference hearing.  The claims file also includes a 
detailed statement from a fellow soldier, who asserted that 
the veteran was hit by a steel net and injured his back 
during service.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
consists of VA records from July 1998, including x-ray 
evidence of slight anterior spondylolisthesis of Grade I of 
L5, with respect to S1 and L4 and with a suggesting of a pars 
defect; and slight degenerative changes and disc disease, 
worse at L5-S1, and mild facet changes.  The veteran has 
since been treated for low back pain at a VA facility on 
several occasions, and a May 2004 outpatient record indicates 
low back pain that "has been going on for many years."  

In March 2007, the veteran underwent a VA spine examination, 
during which he related his current low back disorder to an 
in-service injury in which he fell off of a pallet of bombs 
while serving on a ship.  The veteran further reported being 
diagnosed with a bruise by a physician and placed on light 
duty for two weeks, with anti-inflammatory medications 
prescribed.  He noted problems with his back "on and off" 
since the 1967 fall.

Based on the examination findings, the examiner rendered 
diagnoses of lumbar spine spondylolisthesis at L4-L5 and L5-
S1 and mild degenerative disc disease of the lumbar spine.  
The examiner, who reviewed the veteran's claims file, found 
it to be "less likely than not" that his diagnosed low back 
disorders were related to service.  The examiner instead 
found the veteran's degenerative changes of the lumbosacral 
spine to be independent of military service.  While the 
examiner noted that the veteran had a bruise of the 
lumbosacral spine back in the late 1960s after a fall, he did 
not believe that one fall resulting in a bruise "that showed 
x-rays were negative at that time" would result in chronic 
low back pain and degenerative changes.  In summary, the 
examiner found insufficient evidence to credibly link the 
veteran's low back "being service[-]related."  

The Board has reviewed the evidence of record cited above and 
does not challenge the veteran's contention of a low back 
injury during service, even if no medical documentation of 
such injury is of record.  However, the applicable laws and 
regulations require a link between a current disorder and an 
in-service injury.  In this case, the claims file contains no 
medical evidence of such a link, and the March 2007 VA 
examination report contains an opinion, based on a claims 
file review, that no such link in fact exists.  Moreover, the 
Board is mindful that there was no medical evidence of a 
diagnosis of the claimed disorder until July 1998, nearly 
twenty-nine years following separation from service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  As noted above, the veteran has 
not responded to VA's efforts to obtain records of any prior 
medical treatment that could serve to establish continuity of 
symptomatology since service.
  
Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as well as that of the other 
lay individuals described above.  Even if such lay evidence 
could be read as claiming continuity of symptomatology since 
service, however, such history is substantially rebutted by 
the complete absence of documentation of treatment for this 
disorder either in service or soon thereafter and the 
negative March 2007 VA examination opinion.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the lay witnesses have not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, this 
lay evidence does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a low back 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


